

116 HR 8840 IH: Medicare Sequester COVID Moratorium Act
U.S. House of Representatives
2020-12-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 8840IN THE HOUSE OF REPRESENTATIVESDecember 2, 2020Mr. Schneider (for himself, Mr. McKinley, Ms. Schrier, Mr. Suozzi, and Mr. Rush) introduced the following bill; which was referred to the Committee on the BudgetA BILLTo amend the Coronavirus Aid, Relief, and Economic Security Act to extend the temporary suspension of Medicare sequestration, and for other purposes.1.Short titleThis Act may be cited as the Medicare Sequester COVID Moratorium Act. 2.Extension of temporary suspension of Medicare sequestration(a)Extension through the end of the COVID–19 public health emergencySection 3709(a) of the Coronavirus Aid, Relief, and Economic Security Act (Public Law 116–136; 134 Stat. 421) is amended by striking December 31, 2020, and inserting the termination date of the emergency period described in section 1135(g)(1)(B) of the Social Security Act,. (b)Effective dateThe amendment made by subsection (a) shall take effect as if included in the enactment of the Coronavirus Aid, Relief, and Economic Security Act (Public Law 116–136; 134 Stat. 421). 